Title: Charles Rogers to Thomas Jefferson, [ca. 17 March 1813]
From: Rogers, Charles
To: Jefferson, Thomas


          
            Venerable Sir,ca. 17 Mar. 1813
            I am a man of no property—or hardly any name in society—I seek not the honors—nor pleasures of the world—I could wish to be rich tho’, for I could thereby have an opportunity of extending my usefulness—yet I don’t know what I might do if I were rich, for I don’t know myself, tho’ I’ve been trying to study myself this twenty years—still I do believe I should be the happiest man in the world if I could only afford relief to the many needy objects I see & hear around me—I might, by this means, multiply my existence, as it were, & live in the life of every individual I had oblig’d—O! it would be the luxury of life the very Soul of living to purpose!—But, it is time to let you into the meaning of this strange note—If I have any design, Rever’d Sir, it is to draw money from you—to Crave Alms—to beg in short—not for myself—for I deserve nothing but destruction without mercy, having for 35 years devoted my life to mere self-pleasing—but about six years ago by the grace of God, starting from my loose reverie & long—long night of dozing—I found I had no right to do as I pleas’d unless I pleas’d to do right—& whereas I had before made Self the supreme object thenceforth I have sought my happiness in the love of God & in doing good to my fellow mortals—& may you too, most excellent Sir, obtain like precious faith—& believe it very possible with God to assume our Nature & become man in
			 order to reconcile man to himself—In what, says Bourdaloue, a great French Divine of the last century, ‘In what consisted the offence against God?’ In this that man forgeting himself, proudly affected to be like God—“ye shall be as Gods” & I says God-made-man, who am not only like to God, but equal & consubstantial with him, thro’ a very different kind of forgetfulness of myself will become the outcast of men
			 “a worm & no man”—Is it possible, continues this eloquent & pious Divine, Is it possible to conceive a more effectual reparation!—Man, by
			 revolting against God had shaken off the yoke of obedience, & violated the Commands of his Sovereign; & I says God-made-man, quite independent as I am of myself, will freely submit to the most painful
			 humiliation
            I will be obedient unto Death!—the Death of the Cross!!! But, to return—that benevolence which has heretofore been a prominent feature in your illustrious Character has not doubting it remains the same with those other qualities with which God has so nobly distinguish’d You—unimpaired & independant & has & only wants a just occasion to exert itself, to be respected—to be honor’d—to be lov’d as well as f ever—has induced the writer  to solicit your Aid in behalf of suffering Virtue—A young Lady (Sarah Rogers) born in the interiour of New-Hampshire, of poor & simple parentage is now in this the City philadelphia brought  thither by an affectionate Bro. whose discernment & feelings would not allow him to let
			 her remain in obscurity & want &c.—but doom’d to part from her by indispensable
			 obligations (his Father being at the point of Death) she now lies at the mercy of Strangers, with only a single relative, who can do little else than condole & participate in her penury—&
			 what adds poignancy to the distressing scene—She owes money & must pay it—tho’ without the use of hands or Feet!! & yet a kind Providence has made up the deficiency, by enabling her to perform with her mouth, the art of painting (which has hitherto been Consider’d as a property peculier to the hands)—a specimen of which accompanies
			 this:—But tho’ she has hitherto supported herself in this very wonderful manner about six years—, & is still improving—still pressing with stubborn industry, thro’ every obstacle—She is now in arrears for board to the Amount of 150 Dolls & what makes it doubly painful, she owes it to a worthy widow,  very poor, very clever, & very industrious;—& at the same time she is so sensible of her own consequence that She will not apply to any one for relief,—nor is this so much owing to rank pride, as to a certain native delicacy which delights more in
			 self-suffering than in troubling others,—&, is less wounded in feeling actual distress, than it would be in exposing itself to severe animadversion.—Now, Sir, tho’ the moon, from its being so
			 Commonly seen, is beheld without emotion is still an admirable object in itself—so, this Young Lady  from being so often seen in this City for four years past, is beheld without incouragement—tho’ she continues the same deserving—the same admirable object She ever has, & perhaps
			 far more
			 so:—The writer therefore, independantly of any person or thing, save only a simple wish to be obliged to You, Honor’d Sir, in preference to any other being on earth, presumes, in this way, to
			 excite
			 your attention towards one of the most extraordinary subjects of misfortune that ever God made use of to try the Charity of the Children of men Tho’ the writer is aware that this simple statement requires
			 a degree of faith & discernment, of which, the midling-sized soul, form’d upon & fitted to the customs & maxims of a suspicious world—untaught in the knowledge of genuine character,
			 &
			 unsusceptible of the simple marks of truth, can frame no ideas—yet he flatters himself that you, Rever’d Sir, will give Credence to it:—But, if after all, he should be disappointed in his
			 expectations from other reasons (for he can’t persuade himself he will be discredited)—it will be at least, a failure in ‘noble daring’—
            —in the mean time, let the event turn as it may, he cannot be divested of the Consolation of being disappointed by Thomas Jefferson, who can never act, nor forbear to act without reason—From an Old, yet unknown Frd.
             Cha.
              Rogers
          
          
            P.S.
            Any Communication, under whatsoever restrictions, directed to Sarah Rogers or Charles Rogers
             philadelphia,
            will be receiv’d with becoming gratitude 
            & observ’d with the most mark’d attention
          
        